DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive.
With respect to 35 USC § 101 rejection
Applicant essentially argues that amending claim 1 to add that the determining is by a processor, and amending all independent claims to add that the adjusting is automatic, the claimed steps could not now be practically performed in the human mind because a human cannot possibly monitor trends of storage space, determine whether the storage space will exceed the threshold, and then adjust the backup policy, because such operations require excessively high computations to be performed in the mind, and any attempt to do so would likely be performed at a pace that would allow a backup failure. Applicant also submits that the steps are performed without user intervention, and brings technical aspects and examples from the specification.
Applicant’s arguments are not persuasive because (i) “monitor trends of storage space, determine whether the storage space will exceed the threshold, and then adjust the backup policy” is not specifically claimed; (ii) adding “by a processor” and “automatically” does not change the fact the operations claimed are broad and simple enough to be performed in the human mind; (iii) steps claimed in claim 5 are 

With respect to 35 USC § 112 rejection
Applicant’s arguments are not persuasive because not all rejection items were addressed by the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

For claims 1, 8, and 15,
Step 2A prong 1: The claims are considered an exception because they recites concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) and/or using pen and paper, and they do not necessarily require generic or any computer components to be completed. The claims actually recite computer components that execute the operations/steps performed (“storage space”, “electronic device”, “processing unit”, “memory”, “instructions configured to execute”, “computer program product”, “computer readable medium”, and “machine”), however that does not change the fact that the operations/steps can still be performed in the mind only, and that the computer components are not necessary and/or not necessarily claimed. The operations of “determining”, “adjusting” (a policy), and “acquiring”, and fall under evaluation, judgement, and observation.

Step 2A prong 2: (i)The recited additional elements do not integrate the judicial exception into a practical application because the generic elements recited do not add a meaningful limitation to the abstract idea as they amount to simply implementing the abstract idea utilizing a computer; (ii) additional limitations are recited that explain what is being observed, evaluated, and judged, however this does not change the fact that it is still the object of what is being observed; (iii) the objects of the determining and evaluating operations are not sufficiently complex and/or laborious that would mandate the use of a computing components.

Step 2B: The claims do not recite additional well-understood, routine, conventional activities previously known to the industry that can be evaluated using MPEP 2106.05(d) and Berkheimer Memo.

For claims 2-4, 9-11, and 16-18, the claim recite additional steps of determining and acquiring. For the reasons specified above, these steps are still being capable to be performed in the mind, and thus are rejected for similar reasons.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 8-13 and 15-20, the term “the data” lacks sufficient antecedent basis in the claim. It is suggested that the first instance be amended to “
For claim 14, the term “the actions” lacks sufficient antecedent basis in the claim. It is suggested that it be amended to “the action”.
Dependent claims inherit rejections.

Allowable Subject Matter
Claims 1-4 and 8-20 would be allowable if all 35 USC § 112 and 35 USC § 101 rejections are overcome.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Selfin et al. (US 2011/0208933 A1) teaches adjusting backup frequency based on monitoring failures but not usage.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114